Citation Nr: 9926794	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-03 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for residuals of a burn 
on the left ankle and foot.

3.  Entitlement to service connection for tumors due to 
exposure to herbicides.

4.  Entitlement to service connection for gum disease.

5.  Entitlement to service connection for disability due to 
taking malaria pills.

6.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  The claim for service connection for a right ankle 
disability is not plausible.

2.  The claim for service connection for residuals of a burn 
on the left ankle and foot is not plausible.

3.  The claim for service connection for tumors due to 
exposure to herbicides is not plausible.

4.  The claim for service connection for gum disease is not 
plausible.

5.  The claim for service connection for disability due to 
taking malaria pills is not plausible.

6.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for a compensable rating 
for hemorrhoids has been obtained by the RO.

7.  The veteran has intermittent hemorrhoids which are small 
and nonengorged.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right ankle 
disability is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for residuals of a burn 
on the left ankle and foot is not well grounded. 38 U.S.C.A. 
§ 5107(a).

3.  The claim for service connection for tumors due to 
exposure to herbicides is not well grounded. 38 U.S.C.A. 
§ 5107(a).

4.  The claim for service connection for gum disease is not 
well grounded. 38 U.S.C.A. § 5107(a).

5.  The claim for service connection for disability due to 
taking malaria pills is not well grounded. 38 U.S.C.A. 
§ 5107(a).

6.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A "well 
grounded" claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(1997).
 
I.  Right Ankle

The veteran seeks service connection for a right ankle 
disability.  The veteran's service medical records reveal 
that he experienced a severe sprain of his right ankle in 
October 1967.  X-rays of the right ankle were negative.  His 
right ankle was placed in a cast for three weeks.  In January 
1968 the veteran reported that his right ankle still hurt.  
Physical examination of the right ankle in January 1968 was 
normal.  The remaining service medical records, including the 
December 1969 separation examination report, are negative for 
any evidence of a right ankle disability.  

Private medical records reveal that in April 1991 the veteran 
reported hurting his right foot at work in January 1990.  X-
rays revealed a right heel spur.

June 1993 records from a private pain treatment center reveal 
complaints of pain and swelling in the right ankle.  The 
veteran reported that the symptoms were due to an old army 
fracture of the right ankle.  The diagnoses included right 
ankle bursitis.

Private medical records reveal that the veteran complained of 
right ankle pain in October 1993.  There was no swelling, 
there was full range of motion and the right ankle joint was 
stable.  October 1993 x-rays of the veteran's right ankle 
revealed a smooth bony density at the tip of the medial 
malleolus compatible with nonfused secondary ossification 
center or with non-healed previous avulsion fracture.  The 
right ankle mortise was satisfactorily maintained and there 
was no acute abnormality.

VA x-rays of the veteran's right ankle in October 1996 
revealed a normal ankle joint.

The veteran and his spouse appeared before a hearing officer 
in July 1998.  The veteran testified that he fractured his 
right ankle in service.  He reported that he continued to 
have right ankle problems all through service.  He further 
reported that he continued to have right ankle pain following 
service but that he did not seek medical treatment for his 
right ankle until the 1990's.

The record does reveal that the veteran injured his right 
ankle in service.  However, the service medical records dated 
after January 1968, including the December 1969 separation 
examination report, are negative for evidence of any right 
ankle disability.  The post service medical records are 
silent for any right ankle complaints until June 1993 at 
which time the veteran's right ankle complaints were 
attributed to bursitis.  While x-rays of the veteran's right 
ankle in October 1993 showed indications of a possible past 
fracture, the Board notes that no radiographic abnormalities 
were shown on x-rays immediately following the veteran's in-
service right ankle injury.  Further, the Board notes that 
none of the post-service medical records regarding the 
veteran's right ankle has related the veteran's current right 
ankle complaints to service.  

The evidence of a current right ankle disability related to 
the veteran's service is limited to the statements/testimony 
of the veteran and his spouse.  Since the veteran and his 
spouse are laypersons they are not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Since there is no medical evidence suggesting 
that the veteran has a current right ankle disability that is 
etiologically related to service, the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for a right ankle disability and this claim must 
be denied.

II.  Left Ankle and Foot Burns

The veteran seeks service connection for residuals of a burn 
to the left ankle and foot.  The veteran testified in July 
1998 that a firecracker exploded in his boot during service 
resulting in a burn injury to his left ankle and foot.  

The veteran's service medical records, including the December 
1969 separation examination report, are negative for evidence 
of any burns to the left ankle or foot.  

In June 1991 the veteran reported to a Dr. Lu that he had 
received burns to his left ankle when a firecracker exploded 
inside his left boot 23 years previously.  Dr. Lu's records 
reveal that a neurofibroma was surgically removed from the 
veteran's left ankle in June 1991.  

A June 1993 outpatient treatment record from a pain treatment 
center indicates that the veteran's left tibial calcaneal 
joint was given an injection of pain medication.

On a December 1996 VA psychiatric examination the veteran 
reported that he burned his ankle while serving in Germany.

There is no contemporary evidence that the veteran received 
burns to the left ankle and foot during service.  Even if he 
did experience burns to the left ankle during service, there 
is no medical evidence of record suggesting that the veteran 
currently has any residuals of burns to the left ankle and 
foot.  The first record of a left ankle disability was in 
June 1991 and the left ankle neurofibroma removed at that 
time was not noted to be related to burns.  Since there is no 
medical evidence suggesting that the veteran has any 
residuals of burns to the left ankle and foot, he has not 
provided evidence of a well-grounded claim and his claim for 
service connection for residuals of burns to the left ankle 
and foot must be denied.

III.  Tumors Due to Exposure to Herbicides

The veteran seeks service connection for tumors.  He 
maintains that he has developed tumors due to his exposure to 
herbicides while serving in Vietnam.  In July 1998 the 
veteran testified that he developed tumors after returning 
from Vietnam.  He reported that he had developed tumors in 
his chest, groin, eye, and ankle.  The veteran testified that 
he had had a piece removed from his nose in the 1980's by 
Ronald D. Hall, M.D.  He stated that he had also been treated 
for a tumor by Dr. Lu.  The veteran testified that no doctor 
had told him that his tumors were related to exposure to 
Agent Orange.  He said that the doctors just took his tumors 
out and checked to make sure that they were not cancerous.

The service medical records, including the September 1969 
separation examination report, are negative for evidence of 
tumors.  

Private medical records from Dr. Hall show that a compound 
nevus was removed from the left side of the veteran's nose in 
March 1982.  

As noted previously, Dr. Lu surgically removed a neurofibroma 
from the veteran's left ankle in June 1991.

The Board notes that neither the nevus nor the neurofibroma 
is a disease subject to presumptive service connection on an 
Agent Orange basis.  See 38 C.F.R. § 3.309(e) (1998).  There 
is no medical evidence suggesting that the veteran had either 
a nevus or neurofibroma during service or that any of his 
claimed tumors are etiologically related to service.  The 
evidence linking the veteran's claimed tumor disability to 
service is limited to the veteran's own statements; however, 
as a lay person, the veteran is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu.  Therefore, the Board must conclude that the 
veteran's claim for service connection for tumors due to 
exposure to herbicides must be denied as not well grounded.

IV.  Gum Disease

The veteran claims that he is entitled to service connection 
for a rare gum disease.  He believes that he has a gum 
disease due to his service in Vietnam.  The veteran testified 
in July 1998 that he saw a dentist while in Vietnam.  His 
gums were hurting him so bad that he had to have some teeth 
pulled at that time.  The veteran stated that his current 
dentist, Dr. Marshall, had not told him what type of gum 
disease he had.  Dr. Marshall told him that he had seen one 
other person that had the same gum disease and that the other 
fellow had also been a Vietnam veteran.  

The service medical records do not indicate that the veteran 
had gum disease during service.  

A statement was received from R. J. Marshall, D.M.D., in 
October 1998.  Dr. Marshall stated that he had been the 
veteran's dentist since 1970.  He further stated that the 
veteran had experienced much pain the past few years due to 
his teeth.

The record contains no medical evidence that the veteran 
currently has a gum disease as a result of his service.  The 
Board notes that even if Dr. Marshall has found that two of 
his patients with the same gum disease were Vietnam veterans, 
this does not necessarily mean that he believes that the 
veteran's gum disease is a result of Vietnam service.  As 
noted above, he has not provided an opinion linking any gum 
disease of the veteran to service.  Accordingly, the 
veteran's claim for service connection for gum disease is not 
well grounded and must be denied.

V.  Disability Due to Taking Malaria Pills

The veteran seeks service connection for disability due to 
taking malaria pills.  The veteran testified in July 1998 
that within two weeks of taking malaria pills in Vietnam he 
began experiencing diarrhea and stomach trouble.  He stated 
that at that time he was told that the symptoms would last 
for about three months and then his system would get used to 
it.  The veteran testified that he did not get used to it and 
that he had had trouble ever since.  The veteran reported 
that he had been told by his post-service physicians that his 
gastrointestinal problems were related to his being nervous.

The service medical records note one case of viral 
gastroenteritis in January 1969.

The post service medical records reveal that the veteran has 
had irritable bowel syndrome since approximately 1975.  They 
do not suggest that the irritable bowel syndrome is 
etiologically related to the veteran having taken malaria 
pills during service.

While the veteran believes that he has problems, including 
gastrointestinal problems, as a result of taking malaria 
pills during service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu.  None of the medical 
evidence of record suggests that the veteran has had any 
symptoms or disability due to taking malaria pills.  
Consequently, the veteran has not submitted evidence of a 
well-grounded claim and his claim for service connection for 
disability due to taking malaria pills must be denied.

VI.  Hemorrhoids

The Board finds that the veteran's claim for a compensable 
rating for hemorrhoids is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected hemorrhoids.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the service-connected hemorrhoids, 
except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

The veteran was granted service connection and a 
noncompensable rating for hemorrhoids effective from 
September 1996.  He maintains that his hemorrhoidal symptoms 
entitle him to a compensable rating for this disability.  In 
July 1998 the veteran testified that he had bleeding every 
day and that he had to wear pads every day.  He reported that 
he had frequent pain due to his hemorrhoids.

A February 1994 private medical record notes that the veteran 
had recurrent rectal bleeding from internal hemorrhoids.  The 
veteran had been on hemorrhoidal protocol treatment but still 
had recurrent symptoms.  The veteran underwent ablation of an 
internal hemorrhoid.  In June 1994 the veteran was noted to 
be status post hemorrhoid coagulation therapy with 
significant improvement of symptoms.

VA outpatient treatment records dated from September 1996 to 
March 1998 reveal no treatment for hemorrhoids.  An October 
1997 mental health progress note indicates that the veteran 
complained of increased hemorrhoidal irritation.  The 
remainder of these VA outpatient treatment records document 
no complaints of hemorrhoids.

On VA examination in August 1998 the veteran reported that he 
developed hemorrhoids while in service.  He gave a history of 
hemorrhoid surgery in service, again in the late 1970's and 
finally laser therapy in the 1990's.  The veteran reported 
that he had a spastic colon and irritable bowel syndrome with 
from six to 15 bowel episodes a day.  He reported occasional 
blood per rectum.  The veteran stated that his hemorrhoids 
were about a half inch long and that he pushed them back in 
him when he noticed them.  The veteran noted that he wore 
pads daily as blood and stool both came from him after he 
used the bathroom and sat for an amount of time.  His 
hemorrhoids were pruritic daily and painful.  Riding in cars 
worsened his problem.  The veteran reported that his 
hemorrhoids were currently stable and that there was nothing 
to see if they were stable.  The veteran stated that his 
hemorrhoids embarrassed him and he stated that he was 
currently having one of his better hemorrhoid days.  On 
examination Tucks were noted to be in place.  The veteran had 
small, nonengorged hemorrhoids.  The diagnoses were 
intermittent hemorrhoids and irritable bowel syndrome.  

The veteran's service-connected hemorrhoids are rated under 
the criteria found in 38 C.F.R. § 4.114, Diagnostic Code 
7336, pertaining to external or internal hemorrhoids.  Under 
that code, a noncompensable rating is provided for 
hemorrhoids which are mild or moderate.  To warrant a 
compensable rating of 10 percent, the hemorrhoids must be 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  

The medical evidence since September 1996 has not shown the 
veteran to have large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  The August 1998 VA examination revealed only 
small non-engorged hemorrhoids.  Since the medical evidence 
for the period from the effective date of service connection 
for hemorrhoids shows no more than moderate hemorrhoids, a 
compensable rating for this disability is not warranted.

ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for residuals of a burn on 
the left ankle and foot is denied.

Entitlement to service connection for tumors due to exposure 
to herbicides is denied.

Entitlement to service connection for gum disease is denied.

Entitlement to service connection for disability due to 
taking malaria pills is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

